DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/20/2019 and 6/06/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are is being considered by the examiner.
Claim Objections
Claims 1, 7, 8, 11, and 13,   is objected to because of the following informalities:  the limitation “HVAC/R” is unclear and should most likely be rewritten as: “a heating, ventilation, air conditioning, and refrigeration (HVAC/R) system.” Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the limitation “a power source” (lines 6-7) is unclear and should most likely be rewritten as: “the power source.” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 1, the claim recites the open-ended clauses "configured to raise and lower" (Claim 1), and "configured for connection" (Claim 1/8/13), which renders the claim indefinite, since it's not clear whether the claimed "raising/lowering/connecting" is actually taking place or not. It has been held that the open-ended recitations stating that an element is capable to perform a function (e.g., "configured to", "adapted to", etc.) are not the positive limitations but only require the ability to so perform. They do not constitute a limitation in any patentable sense. See In re Hutchinson, 69 USPQ 138. Just because something is "configured to" do something (i.e. is "capable of" doing something), doesn't actually mean it does it. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). The Office hereby notes that "configured to" does not explicitly denote how features(s) are constructed and/or associated with other claimed limitations; whereas the claim is amenable to two or more plausible claim constructions. If a claim is amenable to two or more plausible claim constructions, then the claim may be deemed indefinite. See Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential). Applicant is required to use definitive and positive statements while reciting the structure and functions of the claimed apparatus (e.g. "a locking arm chamfer [that is configured to engage] --engaging-- the lock pin chamfer"). Appropriate correction is required.
Claims 7 and 11  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 7/11, the claim recites the limitation: “wherein the power source is configured to receive power from the HVAC/R system when a power level of the power source is below a threshold power level” which is unclear and therefore renders the claim indefinite.  It is not clear how power source 24 receives power from the HVAC/R system 14 as it appears from the disclosure that 24 is a part of 14.  Appropriate correction and/or explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatcher (US 6,224,103 B1).
[Claim 1] Regarding Claim 1, Hatcher discloses: A landing gear system for a vehicle trailer having an HVAC/R system (See, e.g., Fig.1-12, 10) comprising: a landing gear (See, e.g., Fig.1-12, 16) configured to be raised and lowered to support the vehicle trailer (See, e.g., Fig.1-12); a motor (See, e.g., Fig.1-12, 48) coupled to the landing gear (See, e.g., Fig.1-12) and configured to raise and lower the landing gear (See, e.g., Fig.1-12); and a power source (See, e.g., Fig.1-12, 34+24+60) operatively connected to the motor and configured for connection with the HVAC/R system (See, e.g., Fig.1-12; See below 35 USC 112 rejection). 
[Claim 2] Regarding Claim 2, Hatcher discloses: wherein the motor is an electric motor (See, e.g., Fig.1-12, 48).
[Claim 3] Regarding Claim 3, Hatcher discloses: wherein the power source is an electric battery (See, e.g., Fig.1-12, 34+24) electrically coupled to the electric motor (See, e.g., Fig.1-12).
[Claim 4] Regarding Claim 4, Hatcher discloses: further comprising a controller (See, e.g., Fig.1-12, 80+86) configured to send power from the power source to the motor (See, e.g., Fig.1-12).
[Claim 5] Regarding Claim 5, Hatcher discloses: wherein the controller includes a security module (See, e.g., Fig.1-12, 80+86+access code) configured to limit control of at least one of the controller and the motor (See, e.g., Fig.1-12).
[Claim 6] Regarding Claim 6, Hatcher discloses: wherein at least two of the motor, the power source, and the controller are connected by a circuit such that disconnection of the circuit transmits an alert signal (See, e.g., Fig.1-12, reset).
[Claim 7] Regarding Claim 7, Hatcher discloses: wherein the power source is configured to receive power from the HVAC/R system when a power level of the power source is below a threshold power level (See, e.g., Fig.1-12, 24+34+60).
[Claim 8] Regarding Claim 8, Hatcher discloses: A method of operating a landing gear system (See, e.g., Fig.1-12, 16) of a vehicle trailer having an HVAC/R system (See, e.g., Fig.1-12, 10), the method comprising: providing a motor (See, e.g., Fig.1-12, 48) operatively coupled to a landing gear (See, e.g., Fig.1-12, 16); and powering the landing gear with a power source (See, e.g., Fig.1-12, 24+34+60) configured for connection with the HVAC/R system (See, e.g., Fig.1-12; see 35 USC 112 rejection).
[Claim 9] Regarding Claim 9, Hatcher discloses: further comprising controlling power from the power source to the motor with a controller (See, e.g., Fig.1-12, 80+86).
[Claim 10] Regarding Claim 10, Hatcher discloses: further comprising: connecting at least two of the motor, the power source, and the controller with a circuit (See, e.g., Fig.1-12); and signaling an alert upon disconnection of the circuit (See, e.g., Fig.1-12, reset).
[Claim 11] Regarding Claim 11, Hatcher discloses: further comprising: determining a power level of the power source (See, e.g., Fig.9A); and transmitting power from the HVAC/R system to the power source when the power level is below a threshold power level (See, e.g., Fig.1-12, 24+34+60).
[Claim 12] Regarding Claim 12, Hatcher discloses: wherein powering the landing gear with a power source includes electrically powering the landing gear with an electric battery (See, e.g., Fig.1-12, 24+34+60).
[Claim 13] Regarding Claim 13, Hatcher discloses: A landing gear security system (See, e.g., Fig.1-12) for a vehicle trailer having an HVAC/R system (See, e.g., Fig.1-12, 10), the landing gear security system comprising: a power source (See, e.g., Fig.1-12, 24+34+60) configured for connection to the HVAC/R system (See, e.g., Fig.1-12; See 35 USC 112 rejection) and to supply power to a motor (See, e.g., Fig.1-12, 48) operatively coupled to a landing gear (See, e.g., Fig.1-12, 16); and a controller (See, e.g., Fig.1-12, 80+86) configured to control transmission of power from the power source to the motor (See, e.g., Fig.1-12) and having a security module (See, e.g., Fig.1-12, 80+86+access code) configured to limit access to at least one of the controller and the motor (See, e.g., Fig.1-12).
[Claim 14] Regarding Claim 14, Hatcher discloses: wherein the controller is configured to detect disconnection between the motor and the controller (See, e.g., Fig.1-12, reset).
[Claim 15] Regarding Claim 15, Hatcher discloses: wherein a current is transmitted between the controller and the motor to detect disconnection between the controller and the motor (See, e.g., Fig.1-12, reset).
[Claim 16] Regarding Claim 16, Hatcher discloses: wherein the controller transmits an alert signal upon disconnection (See, e.g., Fig.1-12, reset).
[Claim 17] Regarding Claim 17, Hatcher discloses: wherein a binary code is transmitted to the controller to limit access to at least one of the controller and the motor (See, e.g., Fig.1-12, access code).
[Claim 18] Regarding Claim 18, Hatcher discloses: further comprising a user interface (See, e.g., Fig.1-12, 86) configured to receive input for access to the controller (See, e.g., Fig.1-12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatcher and further in view of Bianco (US PG PUB 2011/0114398 A1).
[Claims 1-18] Regarding Claims 1-18, Hatcher fails to explicitly teach wherein the trailer has an HVAC/R system. 
	However, Bianco teaches a similar vehicle trailer system (See, e.g., Bianco: Fig.1-8, 14) wherein the trailer has an HVAC/R system (See, e.g., Bianco: Fig.1-8, 40)
Bianco teaches that it is well known in the art of vehicle trailer systems to provide the trailer with an HVAC/R system. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system taught by Hatcher modified with an HVAC/R system in the trailer such as taught by Bianco, for the purpose of conveniently providing for refrigeration of goods being transported by the trailer, beneficially preventing goods from being spoiled upon arrival at a destination after long distances typically traveled by such trailer vehicles.  Moreover, the modification is obvious as no more than the use of familiar elements according to known methods in a manner that achieves predictable results. (See, e.g., KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398,416 (2007)).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES M DOLAK/Primary Examiner, Art Unit 3618